DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US Patent Pub US 20100132151A1) in view of Minamide (US 20190282047 A1).
Regarding Claim 1 Khalil teaches A system (10 See Figures 1-5), comprising: a housing (12);
 a handle (14) connected to the housing (12); 
a vacuum connected to the housing (Vacuum cleaner motor 34 and fan 36);
bristles (52)
but does not explicitly teach, 
a carrier; 
bristles connected to the carrier;
 and a button of the carrier selectively snaps to connect the carrier to the housing and selectively depresses to disconnect the carrier from the housing; 
wherein the button of the carrier allows replacement of the bristles connected to the housing.
However, Minamide does explicitly teach a similar cleaner configuration including:  a carrier (40);
bristles connected to the carrier (44); and
a button (46) of the carrier (40) selectively snaps to connect the carrier to the housing and selectively depresses to disconnect the carrier from the housing (Minamide Para [0046] “According to the vacuum cleaner head 20 of the present embodiment, the second part main body 22a is provided with the release button 46 for releasing the attachment brush 45, so that the attaching/detaching of the attachment brush 45 is easy.”);
wherein the button of the carrier allows replaceable replacement of the bristles selectively connected to the housing (Minamide Para [0105] “according to the vacuum cleaner head 20 of the present embodiment, when deterioration occurs by use of the brush bristles 44 of the broom brush portion 42, only the attachment brush 45 is replaced and the second part main body 22a can be used as it is.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date in the art to modify the cleaner of Khalil to include a replaceable carrier in order to replace damaged or worn down bristles, See Para [0026] “When deterioration occurs by use of the brush bristles of the broom brush portion, only the attachment brush may be replaced and the second part main body can be used as it is. Accordingly, the vacuum cleaner head can be used for a long period of time”.

Regarding Claim 2 Khalil as modified teaches all the limitations of claim 1 and in addition teaches further comprising: a vacuum inlet (54) communicatively connected to (see Fig. 11) the vacuum (Vacuum cleaner motor 34 and fan 36); a collector (70) selectively connected to the housing (70) and communicatively connected to (See Fig. 11) the vacuum inlet (54); and a vacuum outlet (44) communicatively connected to (see Fig. 11) the collector (70).

Regarding Claim 3 Khalil as modified teaches all the limitations of claim 2 and in addition teach further comprising: a switch (32) connected to (see Para. [0020]) the vacuum (10); and a power source connected to the switch and the vacuum (Para [0020] " located in the handle can be a plurality of batteries 30…The batteries are electrically connected to a switch 32, which selectively activates a motor 34 that drives a fan 36").

Regarding Claim 4 Khalil as modified teaches all the limitations of claim 3 and in addition teach wherein activation of the switch to "on" powers on the vacuum for suction of refuse (Para [0020] "The batteries are electrically connected to a switch 32, which selectively activates a motor 34 that drives a fan 36.")

Regarding Claim 6 Khalil teaches all the limitations of claim 4 and in addition teaches wherein the switch is "off" unless activated (switch 32 activates a motor, motor can be on or off, meaning that it is off unless activated to on, then it is on until its off).

Regarding Claim 8 Khalil teaches all the limitations of claim 2 and further teaches further comprising: a guide of the housing (Annotated Figure A); and a track of the carrier (53, Annotated Figure A), corresponding to the guide for connection and disconnection of the bristles from the housing (track 53 corresponds to the guide shown in Annotated Figure A)

    PNG
    media_image1.png
    521
    752
    media_image1.png
    Greyscale

Annotated Figure A, Fig 5 of Khalil

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US Patent Pub US20100132151A1) in view of Minamide (US 20190282047 A1) as applied to claim 4 and in further view of Mantyla (US Patent No. US 9808135 B2).

Regarding Claim 5, Khalil as modified teaches all the limitations of claim 4 but does not explicitly teach wherein the switch is programmed to remain “on” for a set period of time after activation.
However, Mantyla teaches a cleaner with a switch wherein the switch is programmed to remain "on" for a set period of time after activation (Col 3 Line 43-45 of Mantyla “the central vacuum system may be activated automatically and then shut off after a predetermined time”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switch of Khalil in light of Mantyla in order to have a switch that remains on for a set period of time after activation in order to make sure that the vacuum is never left on and does not drain batteries or power unnecessarily.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US Patent Pub US20100132151A1) in view of Minamide (US 20190282047 A1) as applied to claim 6 and in further view of Garcia (US Patent Pub US 20080256741 A1).
Regarding Claim 7, Khalil teaches all the limitations of claim 6, but does not explicitly teach wherein the inlet is connected to the switch and activates the switch on contact to a surface.
However, Garcia does a cleaner with a switch in the cleaner head wherein the inlet is connected to the switch and activates the switch on contact to a surface (Garcia Para [0043] “Alternately, the medium contact switch can be directly mounted to the bottom of the lower housing with an activator button directly contacting the cleaning medium”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switch of Khalil to be similar to the surface contact switch of Garcia in order to provide a safety switch to ensure the vacuum is in contact with a surface to be cleaned (as mentioned in the abstract of Garcia) and is be utilized efficiently.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US Patent Pub US20100132151A1) in view of Minamide (US 20190282047 A1) as applied to claim 8 and in further view of Rosenzweig (US Patent No.US 8015662 B2).
Regarding Claim 9, Khalil teaches all of the limitations of claim 8, but does not explicitly teach, further comprising: a latch of the carrier; and a catch of the housing, the latch engages the catch to securely connect the carrier to the housing and disengages the catch when activated to disconnect the carrier from the housing.
However, Rosenzweig discloses a similar broom configuration that explicitly teaches further comprising: a latch (60a) of the carrier (28b); and a catch (Shown in Fig 11 and 12) of the housing (28a), the latch engages the catch to securely connect the carrier to the housing and disengages the catch when activated to disconnect the carrier from the housing (Shown in Fig 11 and 12).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the carrier and housing of Khalil as modified in view of Rosenzweig by incorporating the latch and catch structures, allowing the carrier to be easily removable via a press of a button, to provide for easy bristle changes. The latch and catch engaging when the button is not pressed and engaging when the button is depressed in order to allow for different types and sizes of brushes and bristles or to allow for easier replacement of the bristles (see Col. 5, lines 55-62) and for allowing additional security of the carrier to the housing.
It is noted by examiner that Khalil as modified by Minamide and Rosenzweig does teach a latch (Rosenzweig 60a) of the carrier (Minamide 44) operably connected to the button (Minamide 46); and
a catch of the housing (See in Fig 11 and 12 of Rosenzweig), the latch (Rosenzweig 60a) engages the catch to securely connect the carrier to the housing if the button (46 of Minamide) is not depressed and disengages the catch when the button is
depressed to deactivate the latch from engagement to the catch activated to disconnect the carrier from the housing (See Minamide Para [0106] “According to the vacuum cleaner head 20 of the present embodiment, the second part main body 22a is provided with the release button 46 for releasing the attachment brush 45, so that the attaching/detaching of the attachment brush 45 is easy.”).
Regarding claim 10, Khalil as modified teaches all the limitations of claim 9 and in addition teaches wherein the collector (70 of Khalil) is removably connected to (shown in fig 7 of Khalil) the housing (12 of Khalil), the vacuum inlet (54 of Khalil) and the vacuum outlet (44 of Khalil)

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection in response to the amended claims does not rely on the only reference applied in the prior rejection of record. Any teaching or matter specifically challenged in the argument that is pertinent to the new rejection is addressed above.
With respect to Applicant’s arguments, see Page 7 regarding Claims 5, 7, these claims are rejected above, as described.  
In response to applicant's argument on Page 8 that Khalil as modified by Rosenzweig would be inoperable by blocking the air flow, Examiner respectfully indicates that a skilled artisan would find it obvious to combine the cited references to achieve the described structure, as described above, such combination is not a bodily combination of all associated structure of Rosenzweig, rather just the elements that provide the releasability, the latch and catch, have been incorporated, which would not block existing air passageways. Further The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia (US 20080256741 A1) teaches a similar broom and vacuum configuration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/BRIAN D KELLER/Primary Examiner, Art Unit 3723